Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Brad Bokestyn			:
Application No. 15/530,165			:		Decision on Petitions
Filing Date: December 9, 2016		:				
Attorney Docket No. 0111162016		:
	

This is a decision on the petition filed February 5, 2021, which is being treated as a petition under 37 C.F.R. § 1.181 to withdraw the holding of abandonment and as a petition under 
37 C.F.R. § 1.137(a) to revive the application.

The petition under 37 C.F.R. § 1.181 is dismissed.

The petition under 37 C.F.R. § 1.137(a) is dismissed.

A renewed petition under 37 C.F.R. § 1.137(a) may be filed.  The renewed petition must be submitted within TWO MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 
37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

The application was filed on December 9, 2016.  A transmittal page filed with the application instructs the Office to send correspondence to the following address (“Address-1”):

Jim HelfrichPo Box 341Vaughn MT 59487

On April 1, 2020, the Office mailed an Office action setting a shortened statutory period for reply of three (3) months to Address-1.  A copy of the Office action is enclosed.

A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on July 2, 2020.   The Office issued a Notice of Abandonment on December 10, 2020.

The petitions were filed on February 5, 2021.

Petition under 37 C.F.R. § 1.181

The petition includes a letter supplementing the petition.  The letter states the Office action      was never received.  Therefore, the Office is initially treating the petition as a petition under      37 C.F.R. § 1.181 to withdraw the holding of abandonment based on non-receipt of the Office action.

A petition filed for this application must be signed by the applicant (Brad Bokestyn) or a registered patent attorney.  

The petition discusses the reliability of mail delivered to “our area.”  It is unclear if the “area” referenced includes Address-1, which is a postal box belonging to Jim Helfrich.  A statement from Mr. Helfrich addressing the reliability of mail delivered to the postal box has not been submitted.

In the absence of any irregularity in the mailing of the Office action, there is a strong presumption that the Office action was properly mailed and delivered to the address of record.  
This decision must be based on the evidence of record.  The current evidence of record, without more, is insufficient to overcome the presumption.

The petition is not properly signed, and the petition fails to establish the Office action was not received at the address of record.  Therefore, the petition is dismissed.

Petition under 37 C.F.R. § 1.137(a)

As previously stated, a petition filed for this application must be signed by the applicant (Brad Bokestyn) or a registered patent attorney.  The petition is unsigned.  

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition fails to include item (1).  Specifically, the petition fails to include a reply to the Office action.  The petition does include items (2) and (3).

The petition is not properly signed, and the petition fails to include the required reply.  Therefore, the petition under 37 C.F.R. § 1.137(a) is dismissed.

A renewed petition under 37 C.F.R. § 1.137(a) may be filed.  The renewed petition must include a handwritten signature or a typed signature between forward slashes, such as the signature at the end of this decision.

The address on the petition (“Address-2”) is different than the address of record.  The Office would normally send a courtesy copy of this decision to Address-2.  However, the petition lists an incomplete street address for Address-2 and fails to list a zip code for Addres-2.  As a result, a courtesy copy of this decision is not being mailed to Address-2.  If applicant wishes for future correspondence to be sent to Address-2, applicant must file a request to change the address of record.  A change of address form can be found at: http://www.uspto.gov/web/forms/sb0122.pdf

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure: Copy of Office action issued on April 1, 2020




    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        
        2 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.